                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FERNANDO GOMEZ,

                          Plaintiff,

 v.                                             Case No. 3:16-CV-291-NJR-GCS

 JOSHUA SCHOENBECK,
 MICHAEL ATCHISON,
 RICHARD HARRINGTON, and
 KEVIN E. REICHART,

                          Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Plaintiff Fernando Gomez, an inmate in the Illinois Department of Corrections,

filed this lawsuit in March 2016 pursuant to 42 U.S.C. § 1983 alleging Defendants violated

his constitutional rights (Doc. 1). His claims were tried to a jury in August 2019, and the

jury found in favor of Defendants. Judgment was entered on August 22, 2019 (Doc. 117).

      Now pending before the Court is the Bill of Costs filed by Defendants on

September 23, 2019 (Doc. 125). Defendants seek to recover $1,482.10 for transcripts they

obtained for use in the case. Objections to the Bill of Costs were due October 8, 2019

(Doc. 126). On October 9, 2019, no objection having been filed, the Clerk of Court taxed

costs in the amount of $1,482.10 against Gomez (Doc. 127).

      On October 15, 2019, the Court received an objection from Gomez to the Bill of

Costs (Doc. 128). Other than a postmark of October 10, 2019, the document is not dated.

Within his objection, Gomez states that he “is barely objecting to the following because



                                       Page 1 of 4
the first week of Oct. the law library was closed so I was unable to make copies for

exhibits.” He then states that he was permitted to proceed in forma pauperis in this case

and appears to ask that he be allowed to continue that status. Otherwise, he asks the

Court to allow him to make $5 to $10 per month payments given his release date of

August 11, 2042.

       As an initial matter, although Gomez’s objection was filed late, the Court finds the

delay was due to excusable neglect. See FED. R. CIV. P. 6(b). Gomez explained in the first

paragraph of his objection that the law library was closed the first week of October, so he

was unable to make copies of his exhibit. While not styled as a motion to file his objection

out of time, the Court construes it as such. See id. Furthermore, although Gomez’s

objection is not dated, given the postmark date of October 10, 2019, there is a strong

likelihood that Gomez placed it in the prison mail system on October 8, 2019. See Rutledge

v. U.S., 230 F.3d 1041, 1052 (7th Cir. 2000) (holding that pleadings by pro se prisoners are

dependent on the prison mail system to reach their destination, and therefore will be

considered timely filed when a prisoner places them in that system). Therefore, the Court

considers his objection timely filed.

       Turning to Defendants’ request for costs, Federal Rule of Civil Procedure 54(d)(1)

provides that “costs—other than attorney’s fees—should be allowed to the prevailing

party” unless a federal statute, the Federal Rules of Civil Procedure, or a court order

provides otherwise. “The rule provides a presumption that the losing party will pay costs

but grants the court discretion to direct otherwise.” Rivera v. City of Chicago, 469 F.3d 631,

634 (7th Cir. 2006).


                                        Page 2 of 4
       The denial of costs may be warranted if the losing party is indigent and has no

ability to pay. Id.; see also Mother and Father v. Cassidy, 338 F.3d 704, 708 (7th Cir. 2003). To

deny a bill of costs on the grounds of indigence, “the district court must make a threshold

factual finding that the losing party is ‘incapable of paying the court imposed costs at this

time or in the future.’” Id. at 635 (quoting McGill v. Faulkner, 18 F.3d 456, 459 (7th Cir.

1994)). “The burden is on the losing party to provide the district court with sufficient

documentation to support such a finding.” Id. (internal quotations omitted). Next, the

district court “should consider the amount of costs, the good faith of the losing party, and

the closeness and difficulty of the issues raised by a case when using its discretion to deny

costs.” Id.

       Here, Gomez was granted pauper status when this action commenced, and he has

been continuously incarcerated throughout the course of this litigation. Accordingly, the

Court finds that Gomez is incapable of paying Defendants’ costs at this time.

Furthermore, given his expected release date of August 11, 2042, 1 the Court finds that

Gomez is incapable of paying the costs in the future.

       Turning to the amount of the costs, Defendants seek a total of $1,482.10. That sum,

while not astronomical given that this case culminated in a three-day trial, is substantial

to a prisoner proceeding in forma pauperis. Gomez filed this case in good faith, and, while

the jury found in favor of Defendants, his claims were not frivolous.




1 See IDOC Inmate Locator, https://www2.illinois.gov/idoc/Offender/pages/inmatesearch.aspx (last
visited October 18, 2019).


                                         Page 3 of 4
      For these reasons, the Court finds that Defendants’ Bill of Costs should be denied

on the grounds of indigence. Plaintiff Fernando Gomez’s objection (Doc. 128) is

SUSTAINED. Defendants’ Bill of Costs (Doc. 125) is DENIED. The Court’s previous

Order taxing costs against Plaintiff (Doc. 127) shall be STRICKEN.


      IT IS SO ORDERED.

      DATED: October 18, 2019


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 4 of 4
